                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-641-FDW

ADRIAN D. MURRAY,                         )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                             ORDER
                                          )
JOHN DOE, et al.,                         )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on the pro se Plaintiff’s Motion to Waive Filing Fee,

(Doc. No. 8), in which Plaintiff seeks a waiver of the filing fee, at least partially, based on the

financial hardship he will incur if he is required to pay the fee in this action. See (Doc. No. 8).

       Plaintiff’s motion is denied, as prisoners are required by federal statute to pay the filing fee

for bringing civil actions, and Congress has provided no exception in the statute based on financial

hardship. See 28 U.S.C. § 1915(b)(1) (stating that “if a prisoner brings a civil action or files an

appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee”).

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff’s Motion to Waive Filing Fee, (Doc. No. 8), is DENIED.



                                             Signed: February 5, 2019




                                                  1
